.Recz:vru usnc
cLF.RK. cHA‘§LEsrou. sc
IN THE UNITED STATES DISTRICT C()URT

DISTRICT oF soUTH CARoLINAZBlB OCT 26 AH lil= 26
Lorenzo Jeter,
Piaimiff, Civii Acrion NO. 2:17-3029-RMG

VS.

Nancy A. Berrryhill, Acting Commissioner

of Social Security, ORDER

Defendant.

 

This matter comes before the Court for judicial review of the final decision of the
Commissioner of Social Security denying Plaintiff’s application for Supplemental Security
Income (“SSI”). In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this
matter was referred to the United States Magistrate Judge for pretrial handling. The Magistrate
Judge issued a Report and Recommendation (“R & R”) on October l2, 2018, recommending that
the decision of the Commissioner be reversed and remanded to the agency because of the failure
of any fact finder to weigh and reconcile new and material evidence provided for the first time to
the Appeals Council, as mandated under these circumstances by Meyer v. Astrue, 662 F.3d 700,
707 (4"‘ Cir. 2011). (Dkt. No. 18 at 5-12). The Commissioner has advised the Court that she
does not intend to file objections to the R & R. (Dkt. No. l9).

The Court has reviewed the R & R and the record evidence and finds that the Magistrate
Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court

ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision

of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the

matter to the Commissioner for further proceedings consistent with this order.

W%?

Richard Mark Gergel
United States District Judge

AND IT IS SO ORDERED.

 

Charleston, South Carolina
October llg, 2018

